McCay, Judge.
This case turns wholly on the evidence. If the renting was only till the 1st of October, the finding is right; if till the 7th, it is wrong. We incline to think that the weight of the evidence is against the verdict, but there is clearly evidence on the other side. Mr. Whippier testifies, positively, that the tenanfccy was, by the bargain, to expire on the 1st of October. Perhaps the jury gave more weight to this statement, than they did to the statements of the other witnesses. This it was their right to do, especially as the others were parties and this witness had no interest. As we have so often said, the jury is the tribunal to determine the facts; and unless their decision be such as to show passion, mistake, prejudice or misconception, if the Judge below refuses to interfere, it must be a peculiar case to justify this Court in doing so.
Judgment affirmed.